Citation Nr: 0419764	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
osteochondroma, right little finger, postoperative, prior to 
January 17, 2003.

2.  Entitlement to an increased evaluation for 
osteochondroma, right little finger, postoperative, evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for a back condition.

4.  Whether new and material evidence has been received to 
reopen a claim for hepatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a compensable rating for service-
connected osteochondroma, right little finger, postoperative; 
denied service connection for a back condition; and declined 
to reopen the claim for service connection for hepatitis.

In connection with the matters on appeal, the veteran 
testified at a hearing before a Decision Review Officer in 
Waco, Texas, in October 1999.

A February 2003 rating decision granted an increased rating 
for osteochondroma, right little finger, postoperative, from 
0 to 10 percent.

The Board notes that the veteran had initially appealed the 
assigned evaluation for service-connected, post-operative, 
prostate cancer.  However, during the pendancy of the appeal, 
in February 2003, the RO assigned a 100 percent schedular 
rating, representing a full grant.  Accordingly, that issue 
is no longer before the Board.

The issue of service connection for hepatitis is remanded as 
discussed below.




FINDINGS OF FACT

1.  Prior to January 2003, there was no medical evidence of 
record relevant to a compensable rating for the veteran's 
service connected osteochondroma, right little finger, 
postoperative.

2.  A January 2003 VA medical examination noted relevant 
symptomatology of the veteran's service-connected 
osteochondroma, right little finger, postoperative, 
consisting of some limitation of motion. 

3.  A chronic back disorder, to include degenerative joint 
disease, was not shown during active service or during the 
initial post-service year, and there is no competent medical 
evidence relating the veteran's current back disorder to 
service or any incident of service origin.

4.  In a September 1968 decision, the RO denied the claim of 
entitlement to service connection for hepatitis.  The veteran 
was notified of his procedural appellate rights by a 
September 1968 letter; however, he did not appeal the 
decision.  

5.  Evidence submitted since the September 1968 rating 
decision bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for osteochondroma, 
right little finger, postoperative, prior to January 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5015, 5230 (2003). 

2.  The criteria for a rating in excess of 10 percent for 
osteochondroma, right little finger, postoperative, after 
January 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5015, 5230 (2003). 

3.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

4.  The September 1968 decision denying service connection 
for hepatitis was final. New and material evidence has been 
received since that decision, and the claim for service 
connection for hepatitis is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156 (effective prior to August 29, 2001), 3.159, 20.200, 
20.202, 20.302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The April 1998 rating decision, the December 1998 Statement 
of the Case (SOC) and the November 1999 Supplemental 
Statement of the Case (SSOC) all informed the veteran of the 
evidence not of record needed to substantiate the claims for 
the three matters here on appeal.

A February 2003 SSOC informed the veteran of the passage of 
the VCAA and informed him that VA is required to make efforts 
to help him obtain records relevant to his claim.

A March 2003 letter from the RO informed the veteran of the 
provisions of the VCAA, advised him of the evidence needed to 
establish entitlement to the benefits sought for the three 
matters on appeal, advised him of the evidence VA would 
obtain for him, advised him of the information and evidence 
he was expected to provide, and asked him to tell VA about 
any additional information or evidence he wanted VA to 
attempt to obtain for him.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in April 1998, well before November 9, 2000, the 
date the VCAA was enacted.  

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The veteran has been repeatedly informed of the type of 
evidence necessary to substantiate his claim, and has been 
informed of the respective responsibilities of himself and VA 
as it pertains to his claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions of the VCAA.  
An adjudication of the appeal at this juncture is proper.

Increased rating for osteochondroma, right little finger, 
postoperative 

By analogy, the RO has applied Diagnostic Code (DC) 5015 for 
this disability. DC 5015 directs that benign new bone growths 
are to be rated based on limitation of motion of affected 
parts, as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. Prior to August 26, 2002, the appropriate 
diagnostic code was DC 5227 (ankylosis of any finger other 
than the index or middle finger) and, after August 26, 2002, 
the appropriate diagnostic codes are DC 5227 (ankylosis of 
the little finger), and DC 5230 (limitation of motion of the 
little finger).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion. In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations. The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion and may not be utilized 
in rating conditions listed under DC 5013 - DC 5024.  
38 C.F.R. § 5003.

	Compensable rating prior to August 26, 2002

A VA medical examination report in May 1992 noted a history 
of osteochondroma of the right fifth finger with physical 
examination revealing a full range of motion in all joints of 
the right fifth finger.  There was no visible deformity, the 
nail was normal, and there were no scars.  Examination of 
both upper extremities revealed no atrophy, full range of 
motion, and normal neurological examination. X-ray of the 
right fifth finger was within normal limits.  VA denied 
service connection for osteochondroma in August 1992.

VA clinical notes between May 1992 and September 1992 reflect 
recurring problems with a growth under the right fifth 
fingernail with a consultation for possible excision.  The RO 
granted service connection for osteochondroma in January 
1993, effective February 1992, with a rating of zero percent.

A February 1998 VA medical examination report noted a small 
area of whiteness in the nail itself, with the veteran having 
no complaints about the finger as such.  The report also 
noted that the veteran had carpal tunnel syndrome, and that 
the veteran confused the symptoms of carpal tunnel with the 
nail bed tumor.  The diagnosis was status post removal of 
osteochondroma under the nail bed of the right little finger 
with no sequelae.  In an April 1998 rating decision the RO 
continued the rating of zero percent.

There is no further medical evidence relevant to 
osteochondroma of record prior to January 2003.

Applying the evidence of record to the regulations in effect, 
the veteran did not have ankylosis of the right fifth finger, 
which would have permitted a non-compensable (0 percent) 
rating under DC 5227.  Neither did the veteran have any 
limitation of motion, which would have permitted a 10 percent 
rating under DC 5003.

Accordingly, a non-compensable rating prior to August 26, 
2002 was appropriate.

 	Compensable rating between August 26 and January 2003

As discussed above, there is no further medical evidence 
relevant to osteochondroma of record prior between February 
1998 and January 2003.
However, the schedule for rating disabilities was changed, 
effective August 26, 2002.  DC 5227 was changed to ankylosis 
of the little finger, and DC 5230 was added, providing for a 
noncompensable rating for limitation of motion of the little 
finger.	

Applying the evidence of record to the regulations in effect, 
the veteran did not have ankylosis of the little finger, 
which would have permitted a non-compensable rating under DC 
5227.  Neither did the veteran have any limitation of motion, 
which would have permitted a 10 percent rating under DC 5003.

Accordingly, a non-compensable rating between August 26, 2002 
and January 2003 was appropriate.

Rating in excess of 10 percent after January 2003

A January 2003 medical examination report noted diminished 
sensation, decreased flexion, diminished range of motion, and 
stiffness of the veteran's right little finger.  Based upon 
that report, in February 2003 the RO increased the veteran's 
disability rating from 0 to 10 percent, effective January 
2003.

Under DC 5230, limitation of motion of the little finger, a 0 
percent rating is assigned for any limitation of motion of 
the little finger.  However, in the absence of a compensable 
rating under the appropriate diagnostic code for limitation 
of motion (DC 5230), DC 5003 permits a 10 percent rating for 
limitation of motion, objectively confirmed.  No higher 
rating is possible for this disability.

Accordingly, a 10 percent rating from January 2003 is 
appropriate.

The evidence does not show that this case presents such an 
exceptional or unusual disability picture because of marked 
interference with employment, or frequent periods of 
hospitalization, to warrant an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b).  

Service connection for back disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Notwithstanding the veteran's contention that his back 
disorder is related to his active service, there is no 
evidence of record to support such a finding.  Service 
medical records show no treatment for or diagnosis of a back 
disorder in service.  
The Board notes that the veteran's argument that his back 
disorder resulted from service.  The veteran is competent as 
a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The medical evidence shows that the veteran first raised 
complaints of back pain in 1992, approximately 25 years after 
separation from service.  The first medical evidence of 
record regarding his back disorder is a September 1997 
clinical note.  
Furthermore, there is no evidence that the veteran was 
diagnosed with any arthritis of the back within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, VA clinical records subsequent to that time clearly 
reflect the veteran's repeated complaints of back pain, a 
diagnostic impression of degenerative joint disease, and 
cervical arthritis with associated spinal stenosis.  However, 
there is no competent medical evidence of record relating the 
veteran's current back disorder to his service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's back 
disorder began in service, was diagnosed within one year from 
service, or was otherwise related to service.  Thus, the 
veteran's service connection claim for a back disorder to 
include degenerative joint disease is denied. 

New and material evidence to reopen a claim for service 
connection for hepatitis

The veteran was admitted to a VA hospital and diagnosed with 
acute viral hepatitis in July 1968.  That diagnosis was 
confirmed in a liver biopsy report in July 1968.  Service 
connection for hepatitis was denied in September 1968 on the 
basis that hepatitis was not shown in service.  The veteran 
was notified of this decision in September 1968 and this 
letter provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

VA medical records dated from 2001 to 2003 contain several 
references to possible diagnoses of hepatitis.  Moreover, in 
a May 2002 clinical note, the VA physician noted that the 
veteran has a history of hepatitis C.  This evidence is 
relevant and probative of the issue and bears directly and 
substantially upon the claim.  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hepatitis and that claim is reopened.

While the evidence is sufficient to reopen the claim for 
hepatitis, a remand is necessary to determine whether or not 
the veteran has a current disability.


ORDER

Entitlement to a compensable evaluation for osteochondroma, 
right little finger, postoperative prior to January 17, 2003 
is denied.

Entitlement to an increased evaluation for osteochondroma, 
right little finger, postoperative, evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for a back condition is 
denied.

New and material evidence has been received to reopen a claim 
for hepatitis, and to this extent only, the appeal is 
granted.  . 


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for hepatitis.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  In this 
case, a VA examiner has not evaluated the veteran's condition 
nor provided an opinion as to whether any current hepatitis 
is related to service.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:


1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain all VA 
clinical records to include all 
laboratory tests from 2000 to present.  

3. After the completion of #s 1-2 above, 
the VBA AMC should schedule the veteran 
for a comprehensive VA examination to 
determine whether of not he has hepatitis 
C, including appropriate blood work.  The 
claims folder and a copy of this remand 
should be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
The examiner should (a) note all symptoms 
and signs that could be attributable to 
hepatitis C, and (b) specifically note 
the presence or absence of 
gastrointestinal disturbance, fatigue, 
depression, anxiety, weight loss, right 
upper quadrant pain, hepatomegaly, 
malaise, anorexia, nausea, vomiting, and 
arthralgia.

a.  If the examiner determines that the 
veteran does
                       have hepatitis C, the 
examiner should then determine 
                       whether it is more likely 
than not that his hepatitis C  
                       was incurred in, or 
aggravated by, active service.

b.	If the examiner determines that the 
veteran has
hepatitis C, and that it is more likely 
than not that his hepatitis C was 
incurred in, or aggravated by active 
service, the examiner should determine 
(a) whether the veteran has any dietary 
restrictions or is on continuous 
medications; and (b) whether his 
hepatitis C is productive of 
incapacitating episodes. 

4.   After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of service connection for 
residuals of back injury to include 
osteoarthritis.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claims, which 
have not been previously provided in the 
statement of the case or SSOC.  A 
reasonable period of time for a response 
should be afforded.  

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See, 38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



